Citation Nr: 0005900	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar lordosis, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for lumbar lordosis.

In May 1999, this case was before the Board.  The only issue 
certified for appeal at that time was entitlement to an 
increased disability rating for a thoracic spine disability.  
The Board denied the veteran's claim, and remanded the issue 
of entitlement to an increased disability rating for lumbar 
lordosis because the veteran had expressed disagreement with 
the rating decision noted above but had not yet been provided 
with a Statement of the Case (SOC) regarding the issue of 
entitlement to an increased evaluation for lumbar lordosis.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105(a), (d)(1), (3), a  notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]; VA O.G.C. Prec. Op. No. 16- 92 (July 24, 
1992).  Pursuant to the Board's remand instructions, the RO 
issued a SOC in May 1999, and the veteran responded by 
submitting a timely substantive appeal.  38 U.S.C.A. 
§ 7105(West 1991); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 
(1999).   

A timely appeal having been perfected as to the issue of 
entitlement to an increased rating for lumbar lordosis, the 
veteran's case again came before the Board in July 1999.  
After reviewing the record, the Board determined that 
additional evidentiary development was necessary before the 
veteran's claim could be properly adjudicated.  The Board 
therefore remanded the veteran's case for further 
development, which was completed by the RO.  In December 
1999, the RO issued a Supplemental Statement of the Case 
which continued to deny the veteran's claim of entitlement to 
an increased rating for lumbar lordosis.  The claims folder 
was then again returned to the Board.  



FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected lumbar lordosis is 
manifested by no more than mild limitation of motion in the 
lumbar spine, with no evidence of any additional functional 
loss due to pain, weakness, fatigability, or incoordination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
lordosis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected low back disability.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; then 
review the factual background of this case; and finally 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).  

Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (1999).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual Background

A chiropractic report dated in December 1991 shows a 
diagnosis of "lumbosacral disorder concomitant with lumbar 
plexus disorder and myofascitis and muscle contracture."  
The chiropractor, L.R., noted that between July 1991 and 
August 1991, the veteran underwent a program of "extensive" 
chiropractic manipulation and physical therapy.  The clinical 
notes of this program reflect ongoing treatment through 
electrical stimulation, manipulation, and adjustment of the 
spine.

In January 1992, the veteran was provided with a VA 
orthopedic examination.  The VA examiner noted that the 
veteran reported experiencing severe thoracic back pain 
during basic training in service, although he was able to go 
on to finish his training as well as infantry troop school 
and jump school.  The VA examiner further noted that the 
veteran saw a physician who determined that he had 
compression fractures of T9 and T10.  The VA examiner noted 
that since that time, the veteran reported that he has 
developed increasing discomfort in his lower spine, although 
it was limited to that region and never radiated into his 
buttocks or legs.  Following examination, the VA examiner 
diagnosed the veteran with increased lumbar lordosis causing 
mechanical lumbar pain.  The VA examiner concluded that this 
pain was definitely related to the increased lumbar lordosis, 
which was secondary to his service-connected thoracic spine 
disability.  Some limitation in bilateral bending was noted 
due to some minimal pulling in the paraspinous area of the 
lumbar region.

In an August 1992 rating decision, the RO granted service 
connection for increased lumbar lordosis, claimed as 
secondary to a service-connected thoracic spine disability, 
and assigned a 20 percent disability rating. 

In September 1997, the veteran filed a claim of entitlement 
to an increased rating for his service-connected lumbar 
lordosis.  He contended that he had been experiencing a lot 
of pain in his lower back and that it was becoming 
increasingly difficult for him to do heavy lifting.  He 
asserted that he tried to keep in shape by walking and 
running, but that he did so at the cost of pain.  He also 
stated that he had a difficult time staying in one position 
while he slept due to his back pain.

In January 1998, the veteran was provided with a VA 
orthopedic examination.  The veteran reported that his low 
back pain was continuing to bother him, especially when he 
was cutting up meat in the cold lockers at his job.  He also 
reported some crepitation in his legs and indicated that he 
was not taking any medication at that time, although he was 
continuing to receive therapy from his chiropractor, L.R.  
Upon examination, the VA examiner found that the veteran had 
a 15 percent loss of motion in the lumbar spine with mild 
pain on extremes of motion.  The VA examiner also found that 
there was evidence of a mild lordosis, although x-rays of the 
lumbar spine reportedly revealed no particular bony 
pathology, no osteoporosis, and no loss of height of the 
vertebral bodies and discs.  The VA examiner diagnosed the 
veteran with lumbar lordosis, mildly tender, and recommended 
that the veteran engage in some hyperextension exercises of 
the lumbar spine.

In the April 1998 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for 
lumbar lordosis.  In a Notice of Disagreement submitted in 
June 1998, the veteran asserted that the RO had failed to 
consider that the VA examiner had recommended that he 
participate in therapy and engage in particular exercises for 
his back.

During a VA orthopedic examination conducted in January 1999, 
the veteran (who was then one month short of turning 50 years 
of age) reported that he was continuing to experience pain in 
the lumbosacral region.  X-rays taken of the lumbar spine 
were reported to be normal, and the VA examiner indicated 
that neurological examination was negative.  The VA further 
indicated that the veteran's current symptoms were more 
likely related to deconditioning and age related changes to 
the lumbar and thoracic spines rather than any injury 
experienced in service.

As discussed above, the Board remanded the veteran's case in 
July 1999 for additional evidentiary development.  
Specifically, the Board instructed the RO to provide the 
veteran with an additional VA orthopedic examination to 
assess the degree of any functional impairment attributable 
to his low back disability.  The Board further instructed the 
RO to obtain any available treatment records that might be 
pertinent to the veteran's low back.

In September 1999, in response to the RO's request, the 
veteran indicated that the only person who ever treated him 
for his back condition was his chiropractor, L.R., who 
treated him from March 1991 to December 1991.   In November 
1999, the RO issued a letter to L.R.'s last known address of 
record requesting copies of any additional treatment records 
that may be available.  To the Board's knowledge, no response 
was received.  In a November 1999 letter, the veteran 
indicated that L.R. was no longer in practice.

In another statement submitted in September 1999, the veteran 
asserted that his back condition had grown increasingly 
difficult and had made it harder for him to work.  He 
indicated that he was attempting to obtain a job with the 
U.S. Postal Service that he hoped would get him away from the 
cold experienced at his current job as a meat cutter, which 
he believed contributed to his back pain.

In December 1999, in accordance with the Board's remand 
instructions, the veteran was provided with another VA 
orthopedic examination.  The veteran reported that he was 
currently employed with the U.S. Postal Service, and that he 
utilized no crutches, braces, or canes when walking.  He 
complained of low back pain that caused difficulty when 
bending, stooping, or lifting.  

Upon examination, the VA examiner noted that the veteran had 
a level pelvis and an appropriate lordosis that reversed on 
forward flexion.  The VA examiner found that extension of the 
lumbar spine as well as right and left side bending were all 
within normal limits.  Neurological examination revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in both lower extremities.  The VA examiner noted that 
straight leg raising was negative bilaterally and that no 
atrophy was present.  X-rays revealed no evidence of 
abnormality throughout the lumbar spine and no evidence of 
hyperlordosis.  The VA examiner diagnosed the veteran with 
lumbar pain and concluded that there was no evidence of 
lumbar lordosis that exceed normal lumbar lordosis.  The VA 
examiner indicated that on both physical examination and 
radiological assessment, his lumbar lordosis fell well within 
normal range, with no evidence of increased slip angle or 
increased lumbosacral angle on his radiographs.  The VA 
examiner noted that the veteran complained of mild pulling 
sensations along the midline of the lumbar spine on maximum 
forward flexion when touching his toes.  The VA examiner 
concluded, however, that he could find no evidence of 
weakened motion, excessive fatigability, or incoordination on 
movement; and no evidence to suggest that there was 
additional range of motion loss due to pain on use during 
flare-ups, weakened movement, excessive fatigability, or 
incoordination.  The VA examiner indicated that there was no 
evidence to suggest that pain severely limits his functional 
ability due to flare-ups.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for lumbar lordosis is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased rating for 
lumbar lordosis is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  As noted above, the veteran's case 
was remanded in July 1999 for additional evidentiary 
development, which was completed by the RO.  There is now 
ample medical and other evidence of record, the veteran has 
been provided with a recent VA examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking an increased rating for his service-
connected lumbar lordosis.  He essentially contends that his 
low back disorder is more severe than is contemplated by his 
currently assigned 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's low back disability.  In reaching this 
conclusion, the Board finds the most probative evidence of 
record to be the reports of the veteran's recent VA physical 
examinations, which consistently revealed the veteran's low 
back disorder to be essentially asymptomatic on objective 
examination.  Specifically, the Board notes that the December 
1999 VA examiner found normal lordosis in the veteran's 
lumbar spine with no evidence of any limitation of motion.  
Additionally, x-rays taken of lumbar spine between January 
1998 and December 1999 were consistently found to be normal.

The January 1998 VA examiner did note evidence of a mild 
lumbar lordosis.  However, on examination, the January 1998 
VA examiner found only mild tenderness in the lumbar spine 
with pain reported only on extremes of motion.
The January 1998 VA examiner also noted that the veteran 
experienced a 15 percent loss of motion in his lumbar spine.  
However, the veteran's currently assigned 20 percent 
disability rating already contemplates moderate limitation of 
motion in the lumbar spine.  

The veteran has contended that in rating his disability, VA 
has not considered the January 1998 VA examiner's 
recommendation that he seek further rehabilitative therapy 
for his lumbar spine disability.  

While the Board acknowledges that this statement may carry 
some probative value in determining the severity of the 
veteran's lumbar lordosis, the Board believes the specific 
findings reported by the January 1998 and December 1999 VA 
examiners regarding the veteran's lumbar spine to be much 
more probative in determining the veteran's level of 
disability.  In particular, the Board notes that these 
findings specifically address range of motion in the 
veteran's lumbar spine, as is contemplated by the criteria 
set forth in Diagnostic Code 5292.

The Board does not believe that just because a service-
connected disability calls for medical treatment, alone, this 
warrants an increased disability rating.  Indeed, in its the 
assignment of a 20 percent rating, VA has recognized that the 
veteran's back disability is not asymptomatic.  See 38 C.F.R. 
§ 4.31 (1999).  More significantly, the assignment of 
disability ratings is based on impairment in earning capacity 
in civil occupations, not treatment.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (1999); see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) [in its review of claims for increased 
schedular ratings, the Board is bound to apply the applicable 
rating criteria, and only the applicable rating criteria].   
Finally, as to this point, the Board finds it most 
interesting that although the veteran relies on the 
examiner's statement that treatment was needed, he does not 
appear to have actually sought medical treatment for his back 
condition.

The veteran has also contended that VA has not adequately 
considered the findings reported by L.R., the chiropractor 
who treated the veteran's for his back problems in 1991.  

While the Board finds that L.R.'s almost decade old 
statements carry some weight of probative value in 
determining the severity of the veteran's disability, the 
Board believes the veteran's much more recent VA physical 
examinations are much more probative in determining the 
current severity of his lumbar lordosis.  See Francisco, 7 
Vet. App. at 58 (holding that in a claim for an increased 
rating, the present level of disability is of primary 
concern).  In essence, the Board believes that these 
examinations demonstrate a growing improvement in the 
veteran's level of disability since his treatment in 1991.  
The Board believes this conclusion to be supported by the 
findings of the July 1992 and January 1998 VA examiners, who 
found some evidence of mild lordosis and mild limitation of 
motion in the lumbar spine, and the findings of the December 
1999 VA examiner, who found the veteran's lumbar lordosis to 
be normal with no evidence of limitation of motion on 
objective examination.  

In addition, in evaluating the probative value of the 
chiropractor's statements, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators.  See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases 
cited therein.  Because of their more advanced training, the 
Board places greater weight on the findings and opinions of 
the medical doctors in this case than it does on the report 
of the chiropractor.

In light of the veteran's complaints of pain, the Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45 may provide a basis for an increased evaluation.  
However, in this instance, the Board finds the most probative 
evidence of record to be the findings of the December 1999 VA 
examiner, who was the only VA examiner to specifically 
address the degree of functional loss due to pain and other 
symptoms in the veteran's lumbar spine.   Following 
examination, the December 1999 VA examiner concluded that 
there was no evidence of weakened motion, excessive 
fatigability, or incoordination shown on examination; and no 
evidence to suggest that there was additional range of motion 
loss or functional impairment due to pain on use during 
flare-ups.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. 
App. at 207.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the lumbar spine.  Thus, 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (1999) is not for application.  There is also no 
evidence indicating that the veteran has been diagnosed with 
either lumbosacral strain or intervertebral disc syndrome.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 
(1999) also do not apply.

In summary, for the reasons and bases discussed above the 
Board finds that the preponderance of the competent and 
probative evidence of record is against an increased 
disability rating for the veteran's lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The Board believes 
that the veteran's lumbar lordosis is manifested by no more 
than moderate limitation of motion with no evidence of 
additional functional loss due to pain, weakness, 
fatigability, or incoordination.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected lumbar lordosis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   The Board notes that treatment records from L.R. for this period appear to already be of record and were 
discussed above.
  There are certain disabilities in which treatment is a factor in the rating criteria.  See. e.g., 38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 [nephrolithiasis].  Diagnostic Code 5292 is not among those.
  The Board specifically requested this medical information in its July 1999 remand.

